          Case 1:20-cr-00075-DMT Document 17 Filed 06/20/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,
                                                  Case No. 1:18-cr-123-03
                 Plaintiff,                       Case No. 1:20-cr- 075-01

                 v.                               UNITED STATES’ RESPONSE TO
                                                  MOTION FOR RECONSIDERATION
 KAYLA RENEE KEYES,                               OF ORDER OF DETENTION

                 Defendant.


       The United States of America, by Drew H. Wrigley, United States Attorney for the

District of North Dakota, and Rick L. Volk, Assistant United States Attorney, objects to

the Defendant’s motion for reconsideration of order of detention and requests that it be

denied.

       The Defendant Kayla Renee Keyes is charged in a new Indictment (Case No.

1:20-cr-075-01) with drug trafficking charges related to the distribution of fentanyl. At

the time of the alleged conduct, Ms. Keyes was on Federal supervised release for a

separate drug trafficking conviction (Case No. 1:18-cr-123-03) related to her distribution

of oxycodone 30mg pills. Ms. Keyes had tested positive on multiple occasions for the

use of oxycodone and fentanyl while on that Federal supervision. She was provided with

the opportunity to attend residential treatment while under supervision, and did so by

attending a residential substance abuse treatment operated by North Central Human

Services Center in Minot, ND. She completed that program and returned to her home in

New Town, ND, thereafter.



                                             1
         Case 1:20-cr-00075-DMT Document 17 Filed 06/20/20 Page 2 of 3




       As the AUSA advised the Court at the detention hearing in this matter, agents

advised Ms. Keyes acknowledged she would again test positive for fentanyl when she

was arrested on the new Indictment. This occurred subsequent to her release from

treatment at NCHSC. Counsel for Ms. Keyes told the Court that Ms. Keyes denied she

stated this. Thus, at this point, it appears Ms. Keyes has recently completed residential

drug treatment and denies she has continued to use substances since that time. Under

those circumstances, Ms. Keyes does not appear to be an appropriate candidate for any

treatment release as she is not acknowledging any need for treatment, and appears to be

utilizing the possibility of treatment release simply to avoid detention / incarceration.

       Further, the United States objects to release for treatment purposes for Ms. Keyes.

The allegations in the present Indictment suggest Ms. Keyes is not able to follow

conditions placed upon her by the Court. She was under Federal supervision on

conditions that would be similar to those issued by the Magistrate Judge if released on

conditions. Yet, she is alleged to have engaged in substantially more dangerous conduct

than previously convicted of by allegedly distributing a very dangerous and highly

addictive substance (fentanyl) while under those conditions. There are no different or

additional conditions that can be placed upon Ms. Keyes than she was previously

operating under that would mitigate the risk of danger she presents to the community.

       Finally, as the Magistrate Judge correctly noted at Ms. Keyes detention hearing, a

presumption for detention applies to the new criminal conduct, and the burden falls upon

Ms. Keyes in her revocation matter (1:18-cr-123-03) to prove that she is not a risk of




                                              2
         Case 1:20-cr-00075-DMT Document 17 Filed 06/20/20 Page 3 of 3




danger to the public or risk of flight. Under the circumstances, Ms. Keyes cannot

overcome that presumption and has not met her burden of proof.

      Based on the foregoing, the United States requests this Court deny the Defendant’s

motion for reconsideration of detetion.

      Dated: July 20, 2020.


                                          DREW H. WRIGLEY
                                          United States Attorney


                                  By:     /s/ Rick L. Volk
                                          RICK L. VOLK
                                          Assistant United States Attorney
                                          P. O. Box 699
                                          Bismarck, ND 58502-0699
                                          (701) 530-2420
                                          N.D. Bar Board ID No. 04913
                                          Attorney for United States




                                            3
